DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most closely related prior art reference is to Kando et al. (US 9,385,301). Of additional relevance is Muller et al. (US 2011/0123163 A1) and Lee et al. (US 7,274,058 B2). 
Kando discloses the portions of claims 1 and 12, including providing an ABO3 (LiTaO3) substrate which is implanted with H+ ions and which is detached from a donor substrate at a weakened zone (col. 5, lines 5-28; cols 5-6, lines 66-67 and 1-15). Kando, however does not disclose those elements in conjunction with implantation/penetration of ions caused by a mechanism such as exposing the layer to a medium containing ions of the constituent element A. There would be no obvious reason to modify the already successful method of Kando to include this feature, and to do so would require improper hindsight rationale. In fact, col. 9, lines 26-37, provide disclosure that indicates that the step of exposing the detached layer to a medium containing ions of constituent element A would not be performed because it would be undesirably costly. Accordingly, Kando cannot be combined with other references in order to teach the methods of claims 1 and 12. Muller generally discloses a related method but does not follow the same steps or order of operations from the claims. Lee also does not cure the deficiencies of Kando.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.